

116 HR 6772 IH: Tribal COVID–19 Disaster Assistance Cost Share Relief Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6772IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Luján (for himself, Ms. Torres Small of New Mexico, Ms. Haaland, Ms. Kendra S. Horn of Oklahoma, Mr. Cole, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo waive the cost share requirement for Indian Tribes receiving disaster assistance relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Tribal COVID–19 Disaster Assistance Cost Share Relief Act.2.Disaster assistance(a)In generalNotwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance, provided to an Indian tribal government in connection with COVID–19 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) shall be 100 percent of the eligible costs under such Act, regardless of whether the Indian tribal government was the recipient or subrecipient of the assistance.(b)ApplicabilityThe Federal share provided by subsection (a) shall apply to disaster assistance described in subsection (a) applied for before, on, or after the date of enactment of this Act.